                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

RODERICK F. EASTERLING,

           Plaintiff,

v.                               Case No:   2:17-cv-441-FtM-29MRM

U.S. DEPARTMENT OF COMMERCE,

           Defendant.



                           OPINION AND ORDER

       This matter comes before the Court on review of defendant’s

Motion to Dismiss Amended Complaint (Doc. #27) filed on June 26,

2018.   Plaintiff filed a Response (Doc. #28) on July 9, 2018.

                                   I.

       Under Federal Rule of Civil Procedure 8(a)(2), a Complaint

must contain a “short and plain statement of the claim showing

that the pleader is entitled to relief.”       Fed. R. Civ. P. 8(a)(2).

This obligation “requires more than labels and conclusions, and a

formulaic recitation of the elements of a cause of action will not

do.”     Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(citation omitted).     To survive dismissal, the factual allegations

must be “plausible” and “must be enough to raise a right to relief

above the speculative level.”      Id. at 555.     See also Edwards v.

Prime Inc., 602 F.3d 1276, 1291 (11th Cir. 2010).        This requires
“more       than    an   unadorned,       the-defendant-unlawfully-harmed-me

accusation.”          Ashcroft     v.    Iqbal,    556    U.S.         662,   678    (2009)

(citations omitted).

       In deciding a Rule 12(b)(6) motion to dismiss, the Court must

accept all factual allegations in a complaint as true and take

them in the light most favorable to plaintiff, Erickson v. Pardus,

551 U.S. 89 (2007), but “[l]egal conclusions without adequate

factual support are entitled to no assumption of truth,” Mamani v.

Berzain, 654 F.3d 1148, 1153 (11th Cir. 2011) (citations omitted).

“Threadbare        recitals   of   the    elements       of   a    cause      of    action,

supported by mere conclusory statements, do not suffice.”                           Iqbal,

556 U.S. at 678.         “Factual allegations that are merely consistent

with    a    defendant’s      liability     fall    short         of    being      facially

plausible.”        Chaparro v. Carnival Corp., 693 F.3d 1333, 1337 (11th

Cir. 2012) (citations omitted).            Thus, the Court engages in a two-

step approach: “When there are well-pleaded factual allegations,

a court should assume their veracity and then determine whether

they plausibly give rise to an entitlement to relief.”                          Iqbal, 556

U.S. at 679.

                                          II.

       Plaintiff filed a Brief in Support of Motion for Leave to

Amend Complaint (Doc. #26), which has been construed as plaintiff’s

Amended Complaint.        Plaintiff Roderick F. Easterling is an African




                                           2
American who holds a Masters in Business Administration and a

Bachelors in Business Management, who was a government employee

for 8 years, and who was honorably discharged from the military.

     In 2010, the United States Census Bureau, of the United States

Department of Commerce (Census Bureau or the Agency), hired over

one million temporary works to conduct the 2010 census.   Plaintiff

was an applicant for 7 positions within the Census Bureau.      The

application process required any applicants who had been arrested

to produce official documentation within 30 days, regardless of

its nature or age, creating a significant adverse impact upon

African Americans and Latinos.   This requirement eliminated 93% of

the applicants from consideration.    Of those that did satisfy the

30 day requirement, none were hired because all available positions

had been filled during the delay.

     On October 28, 2008, plaintiff filed an EEOC complaint of

racial   and   age   discrimination    with   the   Census   Bureau

(administrative complaint).   On April 13, 2010, a class action was

filed in the Southern District of New York (New York court)

alleging that the Census Hiring and Employment Check criminal

background check process used to screen for temporary employment

had a disparate impact on protected groups.   On May 21, 2010, the

Office of Civil Rights notified plaintiff that his administrative

complaint appeared to contain similar allegations to those in the




                                 3
class action.    Plaintiff’s administrative complaint was held in

abeyance by the Agency because the claims appeared similar.              On

June 27, 2012, the EEOC Office of Federal Operations issued a

decision   vacating   the   Agency’s    final   decision   on    plaintiff’s

administrative complaint pending the outcome of the civil action

in the New York court.

     On July 1, 2014, the New York court certified a class “limited

to African-American applicants who sought temporary employment

during the 2010 Decennial Census and was caused harm by the

unlawful Census Bureau’s 30 Day Letter Adjudication Criteria.”            In

October 2014, the class was amended to include Latinos.

     On April 19, 2016, the parties in the class action entered

into a settlement agreement.     On April 22, 2016, the New York court

granted    preliminary   approval   of    the   settlement,     conditional

certification for damages, approval of the proposed notice and

procedures, and set a schedule for final approval.              On July 20,

2016, plaintiff was told that his administrative complaint would

be void because of the New York court settlement.           Plaintiff was

not contacted about the class action, and he was informed that the

person responsible for contacting him was on leave.             On August 4,

2016, Adam A. Chandler, an employee of the Census Bureau, sent a

letter to that responsible person stating that plaintiff was on

the list of individuals who needed to be notified, and contacted




                                    4
in    writing,   to    be   told   that   they   should   contact     the   class

administrator.        (Doc. #26-1.)

       On September 18, 2016, plaintiff himself called the Office of

Federal Operations and was told that the responsible person was on

leave again, and that plaintiff had 24 hours to opt-in.                Plaintiff

was not contacted within a reasonable time by class administrators,

causing alleged due process violations.                On September 20, 2016,

the New York court granted final approval of the class action

settlement.      On December 12, 2016, the Agency notified plaintiff

that the time for filing an appeal from the New York court’s order

had   expired,    and    that   any    administrative     complaints    held   in

abeyance could be closed, except for any opt-outs.              On May 5, 2017,

plaintiff’s administrative complaint was dismissed.

       Plaintiff alleges that he was not hired because of a “negative

suitability determination” report, which resulted in his criminal

history being disclosed when checked against the FBI criminal

database, and that his age and race were also being considered.

Based on the report, plaintiff was found to be not suitable for

employment regardless of the nature or gravity of the criminal

offense,   or    the    time    that   had    passed   since   the   conviction.

Plaintiff alleges economic losses from the Agency’s failure to

hire him to any position, including increased pay, pension, and

benefits, and emotional and physical stress from the unlawful




                                          5
treatment he received.           Plaintiff alleges that the process used by

the   Census       Bureau      violated   his    rights   based      on     his    race.

Specifically, plaintiff challenges the criteria used by the Census

Bureau,     the         screening    practices     that      were     intentionally

discriminatory, and the disproportionate impact that precluded him

from consideration for employment. Plaintiff states that he timely

exhausted and received his right to sue letter from the EEOC, and

that he is entitled to relief under Title VII.                       Plaintiff seek

$600,000      in    compensatory      damages,     including       lost     wages      and

benefits, $2 million in liquidated damages, $2 million in punitive

damages, back pay in the amount of $700,000, fees and costs in the

amount of $850,000, and injunctive relief.

                                          III.

      Defendant argues a failure to state a claim of disparate

impact and disparate treatment, that plaintiff has not articulated

a due process claim, and that plaintiff’s claims are barred by res

judicata.          In    his    response,    plaintiff      argues    that        he   has

established a prima facie case.

      A. Title VII Claims (Disparate Treatment and Impact)

      Title     VII      of    the   Civil   Rights   Act     of     1964    prohibits

intentional discrimination in employment on the basis of race,

also known as “disparate treatment”, and the Civil Rights Act of

1991 prohibits practices “that are not intended to discriminate




                                             6
but    in    fact   have   a   disproportionately         adverse     effect     on

minorities”, also known as “disparate impact”. Ricci v. DeStefano,

557 U.S. 557, 577, 578(2009).          To establish a prima facie case of

disparate     treatment,    plaintiff       must   establish   that    he   is   a

qualified member of a protected class who was subjected to an

adverse employment action, and “the employer treated similarly

situated employees outside of [his] class more favorably.” Stinson

v. Pub. Serv. Tel. Co., 486 F. App'x 8, 10 (11th Cir. 2012).

Plaintiff must also show that defendant had a discriminatory intent

or motive.      Watson v. Fort Worth Bank & Tr., 487 U.S. 977, 986

(1988).      To show disparate impact, a plaintiff can establish a

prima facie case by showing that the employer “uses ‘a particular

employment practice that causes a disparate impact on the basis of

race, color, religion, sex, or national origin.’”              Ricci, 557 U.S.

at 578 (quoting 42 U.S.C. § 2000e–2(k)(1)(A)(i)).                     These are

“employment practices that are facially neutral in their treatment

of different groups but that in fact fall more harshly on one group

than another and cannot be justified by business necessity.” Int'l

Bhd. of Teamsters v. United States, 431 U.S. 324, 335 n.15 (1977).

       Defendant argues that plaintiff cannot make a prima facie

case    of   disparate     treatment    because      no   similarly     situated

comparators     are   identified.       Plaintiff     alleges    that    he    was

qualified for the positions with the Census Bureau; that he is an




                                        7
African-American and therefore a member of a protected class; that

he applied for positions with the Census Bureau but was not hired

due to discriminatory factors in hiring that were known to favor

non-African Americans.      Plaintiff alleges that the protected class

was treated differently and in large numbers, and it was done with

motive or intent because the EEOC had notified the Census Bureau

that   the    screening   process    being   used   could   have    a    racially

discriminatory impact if not corrected.

       A plaintiff can set forth his case indirect, circumstantial

evidence, and by use of comparators.                Chapter 7 Tr. v. Gate

Gourmet, Inc., 683 F.3d 1249, 1255 (11th Cir. 2012).                The failure

to produce a comparator will not “necessarily doom the plaintiff’s

case.”       Id.   With the additional facts, the Court finds that

plaintiff can state a plausible cause of action for disparate

treatment at this stage of the proceedings, and Amended Complaint

should not be dismissed.

       Defendant argues that plaintiff failed to identify a facially

neutral      employment   practice   that    had    a   disparate    impact      on

plaintiff.     Plaintiff alleges that the United States Census Bureau

utilized      discriminatory   employment      practices     that       caused   a

disproportionate impact on African-Americans and Latinos because

they are incarcerated at a higher rate and statistically would be

eliminated from consideration at a higher rate.               Plaintiff also




                                       8
alleges that the criminal background checks cannot be justified by

business necessity as they were broad and without parameters based

on the nature or age of the convictions.     Although not the model

of clarity, the Amended Complaint states a plausible claim for

disparate impact at this stage of the proceedings.

     B. Due Process Claim and Res Judicata

     Defendant argues that plaintiff’s due process claim should be

dismissed for failure to state a claim because plaintiff has not

addressed this Court’s authority to review the class action in the

Southern District of New York, or how defendant could be held

liable.   Plaintiff continues to assert a violation of his due

process rights by collaterally attacking the failure to receive

adequate notice of the class action settlement.      “Absent class

members can collaterally challenge the res judicata effect of a

prior class judgment . . . because there was not adequate notice.”

Juris v. Inamed Corp., 685 F.3d 1294, 1313 (11th Cir. 2012)

(citations omitted).   “The notice provisions of Rule 23, which are

meant to protect the due process rights of absent class members,

set forth “different notice requirements to different kinds of

cases and even to different phases of the same case.”     Juris v.

Inamed Corp., 685 F.3d 1294, 1317 (11th Cir. 2012) (citations

omitted). Actual receipt of notice by each individual class member




                                 9
is not required.        Juris v. Inamed Corp., 685 F.3d 1294, 1321 (11th

Cir. 2012).

      Defendant relies on information outside the four corners of

the Amended Complaint to argue that due process and adequate notice

were provided, and to argue that plaintiff is foreclosed by the

settlement and dismissal of the litigation in New York.                  The court

in the Southern District of New York found that the notice scheme

was   the    “best     notice   practicable”,    but    this   does   not   refute

plaintiff’s argument that he was not a member of the class, and

failed to receive timely notice to allow him to make a decision to

formally opt-in or opt-out of the final settlement.

      The Court cannot make any conclusive determination at this

stage of the proceedings that res judicata applies to foreclose

plaintiff’s Title VII claims, or that he received procedural due

process.      Therefore, the motion will be denied as to the argument

of res judicata.

      As previously stated, it is not immediately clear that this

is the proper venue for a due process claim based on the New York

court’s findings.         The Court finds that plaintiff cannot present

a due process violation in this stand-alone case filed in the

Middle      District    of   Florida.   The     due    process   claim    will   be

dismissed without prejudice to seeking relief in the Gonzalez case.




                                        10
                                      IV.

     The Court finds that the filing of a Second Amended Complaint

would be appropriate so that the due process claim is eliminated,

and plaintiff’s causes of action are more clearly set forth in

counts.     Pursuant to Federal Rule of Civil Procedure 10, the

allegations should be set forth in separate numbered paragraphs,

“each     limited   as   far    as   practicable    to    a   single   set   of

circumstances”      Fed. R. Civ. P. 10(b).         Plaintiff should refrain

from restarting the numbering in the various sections of the second

amended complaint so that he starts at paragraph 1 on the first

page and ends with the last paragraph on the last page of the

second amended complaint.            Further, each claim “founded on a

separate transaction or occurrence” must be stated in a separate

“Count.”      Id.    For examples, plaintiff should set forth his

disparate    treatment    and    disparate   impact      claims   in   separate

counts.

     For additional resources and assistance, plaintiff may wish

to consult the “Proceeding Without a Lawyer” resources on filing

a pro se complaint that are provided on the Court’s website, at

http://www.flmd.uscourts.gov/pro_se/default.htm.              The website has

tips, answers to frequently-asked questions, and sample forms.

There is also a link that, through a series of questions, may help

Plaintiff generate the amended complaint.




                                       11
     Accordingly, it is now

     ORDERED:

     Defendant’s Motion to Dismiss Amended Complaint (Doc. #27) is

GRANTED IN PART AND DENIED IN PART.   The due process claim in the

Amended Complaint is dismissed without prejudice.    The motion is

otherwise denied. Plaintiff shall file a Second Amended Complaint,

without the due process claim and pursuant to the directives above,

within THIRTY (30) DAYS of this Opinion and Order. Defendant shall

file an answer to the remaining Title VII claims within THIRTY

(30) DAYS of the filing of a Second Amended Complaint.

     DONE AND ORDERED at Fort Myers, Florida, this    9th   day of

October, 2018.




Copies:
Plaintiff
Counsel of record




                                12
